Citation Nr: 1137261	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  06-37 085A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability claimed as herniated nucleus pulposus.

2.  Entitlement to service connection for a right shoulder disorder.

3.  Entitlement to service connection for a right arm disorder.

4.  Entitlement to service connection for a headache disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from March 1973 to February 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

In a June 2006 rating decision, the RO declined to reopen a claim for service connection for pes planus, denied service connection for a right shoulder disability, a right arm disability, and for headaches and denied claims for increased ratings for service-connected chronic lumbosacral strain, and chondromalacia of the left patella with mild instability.  

In an October 2006 rating decision, the RO declined to reopen a claim for service connection for a cervical spine disability claimed as herniated nucleus pulposus on the basis that new and material evidence had not been received to reopen the claim. The Veteran appealed from that decision. 

In November 2010, the Board reopened the Veteran's claim for entitlement to service connection for a cervical spine disability claimed as herniated nucleus pulposus, and found that no new and material evidence had been presented in order to reopen the Veteran's claim for entitlement to service connection for pes planus.  In addition, the Board denied a disability rating in excess of 20 percent for chronic lumbosacral strain, prior to July 19, 2007, granted a 40 percent disability rating for chronic lumbosacral strain as of July 19, 2007, and denied a disability rating in excess of 10 percent for chondromalacia of the left patella with mild instability.  Finally, the Board remanded the Veteran's claims for entitlement to service connection for a cervical spine disability claimed as herniated nucleus, a right shoulder disorder, a right arm disorder and headaches for additional development; these issues are again before the Board for further appellate review.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In its November 2010 remand of the issues of entitlement to service connection for a cervical spine disability claimed as herniated nucleus, a right shoulder disorder, a right arm disorder and headaches, the Board instructed the RO to ask the Veteran to provide information on any treatment he received for these claimed condition, and for him to provide release forms for any private treatment that he had received for these conditions.  Further, the instructions were to request copies of medical records from all sources and to associate them with the claims folder.  The record of evidence reflects that the Veteran has been receiving ongoing treatment for his neck, right shoulder, right arm and headaches from the VA; however, the most recent VA medical records in the claims folder were from July 2008.  The RO did not obtain any current VA medical records showing treatment for the Veteran's neck, right shoulder, right arm or headaches.  On remand, the AOJ must do so.

In addition, the November 2010 Board remand instructed the RO to readjudicate the claims under review and, if any benefit sought was not granted, to issue the Veteran and his representative a supplemental statement of the case (SSOC).  The RO issued an SSOC in July 2011; however, only the Veteran's claim for entitlement to service connection for a cervical spine disability claimed as herniated nucleus was included in the SSOC.  It does not appear that the AOJ readjudicated the Veteran's other claims on appeal-namely, his claims for entitlement to service connection for a right shoulder disorder, a right arm disorder and for headaches.  On remand, the RO must readjudicate these claims and, if the service connection is not granted, provide the Veteran with an SSOC.

The Board notes that the remand also instructed the RO to provide the Veteran with a VA orthopedic examination to determine whether he has cervical spine, right shoulder and right arm disabilities that are associated with service and a neurological examination, to determine whether he has headaches that are associated with service.  The RO scheduled these examinations in January 2011; however, the Veteran did not report to the examinations.  Although the record does not contain any letters verifying the Veteran was notified of these scheduled examinations, the regular practices of VA do not include maintaining a hard copy of these notices.  Consequently, the mere absence of this notice from the claims file generally cannot be used as evidence demonstrating this notice was not mailed.  See Kyhn v. Shinseki, 23 Vet. App. 335, 339 (2010).  There is a presumption of regularity of government process that can only be rebutted by clear evidence to the contrary.  Ashley v. Derwinski, 2 Vet. App. 62 (1992).  

The Veteran's representative has requested that the Veteran be rescheduled for these examinations, and the Board finds that, in order to fulfill the duty to assist, the RO should again attempt to provide the Veteran with VA orthopedic and neurological examinations to determine whether he has neck, right shoulder, right arm or headache disorders which are related to service.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the veteran to identify all health care providers that have treated him for his cervical spine, right arm, and right shoulder disorders and his headaches.  The AOJ should attempt to obtain records from each health care provider he identifies that might have available records.  The AOJ should also obtain VA medical records showing treatment for the Veteran after July 2008, and associate them with the claims file.  If records are unavailable, please have the provider so indicate.  

2.  The AOJ should schedule the Veteran for an orthopedic examination, by an appropriate specialist, to determine the nature and etiology of any disorders of the (1) cervical spine; (2) right shoulder; (3) right arm.  Advise the Veteran that failure to report for his examination, without good cause, would have adverse consequences on his claim.

All studies deemed appropriate in the medical opinion of the examiner should be performed, and all findings should be set forth in detail.  The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with this examination.  This fact should be so indicated in the examination report.  The rationale for any opinion expressed should be included in the examination report.  If the examiner determines that it is not feasible to respond to any of the inquiries below, the examiner should explain why it is not feasible to respond.

The examiner should review the evidence and examine the Veteran performing all necessary studies.  The examiner should elicit from the Veteran a narrative of his history of any relevant injury and symptoms during and after his period of active service, to specifically include in relation to the asserted falls due to the service-connected left knee disability.

For any diagnosed disability of the cervical spine, right shoulder, and/or right arm, the examiner should provide a medical opinion as to whether there is a probability of 50 percent or greater (is at least as likely as not) that such disability: (1) began or was permanently worsened during active service, and/or was the result of an in-service injury or disease; or (2) was caused by or aggravated by a service-connected disability, to specifically include the likelihood that any claimed disorder is the result of falls due to the service-connected left knee disability; or (3) in the case of arthritis, become manifest to a degree of 10 percent or more within one year from date of release from service.

The examiner should comment on the evidentiary basis for any etiological opinion relating any current disability of the cervical spine, right shoulder, or right arm to service or to a service-connected disability.

3.  The AOJ should schedule the Veteran for a neurology examination, by an appropriate specialist, to determine the nature and etiology of any headaches disorder.  Advise the Veteran that failure to report for his examination, without good cause, would have adverse consequences on his claim.

All studies deemed appropriate in the medical opinion of the examiner should be performed, and all findings should be set forth in detail.  The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with this examination.  This fact should be so indicated in the examination report.  The rationale for any opinion expressed should be included in the examination report.  If the examiner determines that it is not feasible to respond to any of the inquiries below, the examiner should explain why it is not feasible to respond.

The examiner should elicit from the Veteran a narrative of his history of any relevant injury and symptoms during and after his period of active service, to specifically include in relation to the asserted falls due to the service-connected left knee disability.

For any headache disability diagnosed, the examiner should provide a medical opinion as to whether there is a probability of 50 percent or greater (is at least as likely as not) that such disability: (1) began or was permanently worsened during active service, and/or was the result of an in-service injury or disease; or (2) was caused by or aggravated by a service-connected disability, to specifically include the likelihood that any claimed headaches disorder is the result of falls due to the service-connected left knee disability; or (3) in the case of brain hemorrhage or thrombosis, or other organic diseases of the nervous system, become manifest to a degree of 10 percent or more within one year from date of release from service.

The examiner should comment on the evidentiary basis for any etiological opinion relating any current headaches disability to service or to a service-connected disability.

4.  After completion of the above, the AOJ should readjudicate the Veteran's claims.  If any determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case.  The Veteran should be afforded an opportunity to respond before the case is returned to the Board for further review.  

No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination without good cause may have adverse consequences on his claims.  38 C.F.R. § 3.655 (2011).  

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


